 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDresearch group on experiments with new products.He uses. thebabcock tester, microscope, and bacterial equipment.He is licensedby the State.On the basis of the foregoing, we find that the labora-tory man is a technical employee .4Accordingly, in conformity withBoard practice, he may not be added to the production and main-tenance unit as one of the parties to this proceeding opposes hisinclusion.'We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees at the Employer's Evart,Michigan, plant including truckdrivers and boilerroom employees,but excluding the laboratory employee, office clerical employees, execu-tive employees, administrative employees, professional employees,guards, working supervisors, and all other supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]Buckeye Oil Company,101 NLRB30, 32.See alsoUnited States Gypsum Company,109 NLRB 1402, 1405, wheretesters werefound to betechnical employees.6 SeePacific Moulded Products,111 NLRB 882,at 884.SearsRoebuck and CompanyandSears Roebuck Employees'Council,Local#1635, Retail Clerks International Association,AFL-CIO,'Petitioner.Case No. 1-RC-3814. January 31, 1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Board Decision, Order, and Direction of Election,'an election by secret ballot was conducted on May 26, 1955, underthe direction and supervision of the Regional Director for the FirstRegion, among the employees in the unit found appropriate for pur-poses of collective bargaining.Thereafter, .a tally of ballots was fur-nished the parties showing that 103 ballots were cast for Petitioner,35 for the Intervenor, and 228 for no union. On May 31, 1955, thePetitioner filed timely objections to conduct affecting the .resultsof the election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation of the matters raised bythe Petitioner's objections and, on June 16,1955, issued and duly served.1 As the AFL and CIO havemerged since the holding of the election herein, we areamendingthe Petitioner's designationaccordingly.9Sears Roebuck& Company,112 NLRB 559, in which the instantcase was consolidatedfor purposes of decisionwith Cases Nos. 1-RC-3813 and1-RC-3827.115 NLRB No. 47. SEARS ROEBUCK AND COMPANY267upon the parties his report on objections, in which he found that theobjections failed to raise substantial and material issues with respectto conduct affecting the results of the election, and recommended thatthe Board overrule the objections and that a certificationof results,of election be issued.As no exceptions were filed to this report withinthe time provided therefor, the Board, on July 6, 1955, dismissed theobjections and issued a Supplemental Decision and Certification ofResults of Election .3On July 18, 1955, Petitioner filed a petition with the Board inwhich it requested that the Supplemental Decision and Certificationof Results of Election be set aside and that the Petitioner be permittedto file exceptions to the Regional Director's report on objections.Afterduly considering this matter, the Board, on July 22, 1955, issued anOrder Revoking Supplemental Decision and Certification of Resultsof Election, in which it granted Petitioner until August 5, 1955, tofile exceptions to the report on objections.'The Petitioner filed its ex-ceptions to the report on objections on August 3, 1955.1.Petitioner's first objection to the election reads:Circulation of literature sponsored or initiated by the Com-pany under the guise of employee sponsorship, urging employeesto vote no union.In a brief filed with the Regional Director in support of this objec-tion, the Petitioner alleged that a petition was circulated for 4 dayson the selling floor of the Employer's store on company time, in theface of a strict no-solicitation rule, and that under the circumstancesthe circulation of such petition could not fail to have come to theattention of management and was "no doubt" instigated by the Em-ployer.The Regional Director's investigation disclosed the following :During May 12, 13, and 14, 1955, a petition was circulated in theEmployer's store for signature by the employees, declaring the op-position of the signers to representation by any union.Thesponsorsof the petition were not identified therein.While the foregoing peti-tion was circulating, the Petitioner wired the Employer referring tothe circulation of an antiunion petition by employees on companytime and premises, and requesting permission to circulate a petitionfavorable to the Petitioner under similar conditions.The Employer3 On July 7, 1955,the Board issued an Order Correcting Supplemental Decision andCertification of Results of Election.A By telegram dated July 24, 1955, the Employer requested that the Board reconsider itsJuly 22, 1955, Order Revoking Supplemental Decision and Certification of Results ofElection,and by telegram dated August 5, 1955, the Employer requested that it be granteduntil August 26, 1955, to file a memorandum in opposition to Petitioner's exceptions to theRegional Director'sreport on objections.On August 10, 1955, the Board denied theformer request and granted the latter request.The Employer thereafter timely filed amemorandum in opposition. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDansweredby telegram,assuringthe Petitioner that it had no knowledgeof the employee petition but that it would be stoppedimmedi-ately if circulated on company time.On May 14, the Employer posteda noticeforbidding the circulation of petitions of any kind on companytime,whereupon the circulation of theforegoingpetitionceased.Those who circulated the petition denied that they used company timeor that the Employer had any connection therewith.No evidence tothe contrary was submitted by the Petitioner.The Regional Direc-tor found no merit in this objection and recommended that it beoverruled.In its exceptions, the Petitioner quotes a letter of May 17, 1955, fromStore Manager Romizer to the employees, in which he indicated hissympathy with the object of the foregoing petition and thanked thoseemployees who had signed it for "theirexpressionof confidence" inthe Employer. The letter, as quoted,statesfurther :After learning who some of the sponsors were I talked withthem.... I told these sponsors that as far as I knew theywere within their rights so long as the petition was not circulatedby them while they were on Company time.The Petitioner argues that this letter does not deny prior knowledgeof the circulation of the petition and, in effect, authorizes such cir-culation so long as it does not occur on company time, in contrastwith the Employer's rigid enforcement of a no-solicitation rule againstthe Petitioner.Petitioner does not, however, renew itsearlier con-tention that this petition was instigated by the Employer and wascirculated on company time.While the Employer by the foregoing letter indicated approval ofthe circulation of the petition on the employees' own time, there is noevidence, or contention, that the petition was in fact circulated at allafterMay 14, when the Employer proscribed further circulation oncompany time.Nor can we infer from this letter alone that theEmployer had any knowledge of the petition before the Petitioner'stelegraphic protest.Moreover, even if we were to find that the peti-tion was circulated on company premises (but not on company time)with the knowledge of the Employer, there is no evidence that Peti-tioner sought, or was denied, an opportunity to circulate its ownliterature during nonworking hours.'Accordingly, there is no basisin the foregoing for finding any disparate treatment of Petitionerwith regard to solicitation privileges 65 The Petitioner's telegram,referred to above, requested permission to circulate a peti-tion oncompany timeand premisese The Petitioner contends that the Employer's attitude to the circulation of the em-ployee petition contrasts with its "proven surveillance" of the Petitioner's activitiesItis not clear,however, what surveillance is here referred to. SEARS ROEBUCK AND COMPANY269In support of its objections the Petitioner also furnished the Re-gional Director with a copy of a letter dated May 23, 1955, signed"SearsRoebuck Employees' Council, Local 11," which is presumablya designation of the Intervenor.This letter, which is addressed to theemployees in the unit, contained comments adverse to the Petitionerand favorable to management, concluding with an admonition to theemployees to vote for no union. The Regional Director's investigationdisclosed no evidence supporting the Petitioner's contention that thisletter was instigated by the Employer and he found that it constitutedpermissible election propaganda.In its exceptions the Petitioner contends that, by urging the em-ployees to vote for no union, the Intervenor demonstrated that it wasan "instrumentality" of the Employer and was not abona fidelabororganization, entitled to a 'place on the ballot.The Petitioner con-tends further that the "no union" campaign by the Intervenor madea "sham of the election process and constituted a fraud on the Boardand the employees," 7 and that the,election was thereby rendered un-fair and should be set aside.If the Intervenor was, as the May 23 letter indicates, no longerinterested in representing the employees, it would have been betterpractice for it to withdraw from the election.However, its failureto do so is not, in itself, sufficient ground for setting aside the election,particularly as there is no evidence that the Employer was responsiblefor the Intervenor's conduct.Nor do we find any merit in the con-tention that, considering the Intervenor's no union campaign in thelight of its past relations with the Employer, the Board should nowfind, in effect, that the Intervenor is company-dominated and shouldfor that reason set aside the election.Although in a prior unfairlabor practice case decided in October 1954 8 the Board found that theIntervenor was unlawfully assisted by the Employer, the Board re-fused to find that it was dominated by the Employer.9 In the absenceof any finding in an unfair labor practice proceeding that the Inter-venor is company-dominated, the Board is precluded by Section 9 (c)(2) of the Act.10 from impugning the right of the Intervenor to aplace on the ballot on the ground of company-domination.7 The Petitioner's exceptions state on this point:"A union is not entitled to a placeon the ballot or to remain on the ballot when the union involved does not seek to repre-sent the employees but is essentially interested in defeating the efforts of a rival unionand when in doing so it loin.;hands with the employer."8Sears Roebuck d Company,110 NLRB 226.8 Before directing the election herein, the Board ascertained that the Employer hadcomplied with its order in that caseSears Roebuck d Company,112 NLRB 559,foot-note 2That subsection reads in part:" . .in no case shall the Board deny a labor organi-zation a place on the ballot by reason of an order with respect to such labor organizationor its predecessor not issued in accordance with section 10(c) " Section 10 (c) pre-scribes Board procedure in unfair labor practice cases. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor do we find any merit in Petitioner's position, even if we viewit asa contention that the Intervenor's conduct is proof that the Em-ployer has not yet complied with the Board's order in the 1954 case,that the election was therefore prematurely directed, or that theEmployer interfered with the election.The order in that case di-rected the Employer to cease and desist from recognizing, or givingeffect to an existing contract with, the Intervenor, unless and until itwas certified by the Board.The Petitioner does not cite any specificconduct of the Employer violative of this order, but would presum-ably have the Board infer such conduct from the similarity in thepreelection strategy of the Intervenor and the Employer.While thatis a suspicious circumstance, we do not regard it as sufficient basis forfinding either, noncompliance by the Employer with the Board's orderor interference by the Employer with the election."2.The Regional Director found no merit in the Petitioner's secondand third objections to the election, and recommended that they beoverruled.As Petitioner has not excepted thereto, we adopt this rec-ommendation.la3. In its exceptions the Petitioner contends that the election shouldbe set aside (a) because of a series of alleged "captive audience"speeches delivered by management to the employees during the weekpreceding the election, and other related propaganda activities of theEmployer, and (b) because of the distribution by the Employer amongthe employees of a pamphlet entitled "Questions the Clerks Can'tAnswer," which allegedly maligned the Petitioner and coerced theemployees.However, as these matters were not included in the original objec-tions filed with the Regional Director, we find that they were nottimely raised and may not now be considered by the Boar-d.'3iiThe Employer contends that the Board is precluded from considering the Petitioner'sfirst objection on the merits because the conduct attributed therein to the Employer is thesame as that alleged in a charge filed by the Petitioner on May 13, 1955, in Case No.1-CA-1937(not reported in printed volumes of Board Decisions and Orders),and thesubject matter of the charge was waived by the Petitioner as a basis for objecting to theelection.However,as that charge necessarily does not relate to the incidents describedabove which occurred after May 13, we do not deem the foregoing waiver to be entirelydispositive of the instant issue.The Employer contends further that the Petitioner's original objections herein did notembrace the Intervenor'sMay 23 letter and that any objection to the election on thebasis of that letter is therefore untimely.However, we deem the reference in the Peti-tioner's first objection to the circulation of propaganda for a no union vote "under theguise of employee sponsorship" as broad enough to encompass the May 23 letter.'A The third objection alleged "Circulation under guidance of Company of literatureholding out that union was a source of trouble for employees...."We take this torefer to a letter to the employees dated May 26, 1955, and signed "The Sears Vote NoCommittee"The gist of this letter was that a vote for the Petitioner would be a votefor "trouble,"whereas a vote for no union would lead to "peace."The Regional Directorfound no evidence to link this letter with the Employer and concluded that it was per-missible election propagandaThe Petitioner's exceptions contain no reference to thisletter.'U Truman Fertilizer Co,82 NLRB 940. Cf.Shirlington Supermarket,Inc.,110 NLRB470; Safeway Motor Transit Corp.,83 NLRB 392. TRIANGLE TANNING CO.271Upon the entire record in this case, we find that the Petitioner'sobjections fail to raise substantial and material issues with respect toconduct affecting the results-of--tile-election.Accordingly, we over-rule.all the Petitioner's objections.14As we find no merit in any of the Petitioner's objections, and asneither the Petitioner nor the Intervenor secured a majority of thevalid votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for Sears Roebuck Employees' Council (unaffiliated) or for SearsRoebuck Employees' Council, Local #1635, Retail Clerks Interna-tional Association, AFL-CIO, and that these labor organizations arenot the exclusive representatives of the employees of the Employer, inthe unit heretofore found appropriate.]-14Petitioner alleges that the Regional Director was handicapped in his investigation ofthe objections by the fact that the employees had been intimidated, but that they would bewilling to testify under the protection of a subpena.The Board has consistently held,however, that a party filing objections is obligated to furnish evidence in support of itscharges,and that, unless such evidence is produced, the Regional Director is not requiredto further pursue his investigation of such objectionsThe Board is fully able to protectagainst retaliatory action individuals who may aid it in its investigations.SeeHincherManufacturing Company,106 NLRB 1314,and cases cited therein.Triangle Tanning Co.andAmalgamated Meat Cutters andButcher Workmen of North America and International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,jointly,'PetitionerLister Tanning Co.andAmalgamated Meat Cutters and ButcherWorkmen of North America and International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO,jointly, Petitioner.Cases Nos. 13-RC-4609 and13-IBC-4610. January 31,1956DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, and thereafter consolidated, a hearingwas held before Jewel G. Maher, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.2Upon the entire record in these cases,' the Board finds :1 The AFL and CIO havingmerged, we are amending the identification of the petition-ing labor organizations'affiliation accordingly.2 Certainmotions which the hearingofficerreferredto theBoard are treated in para-graph numbered3, infra.'The requestsfor oral argument, made by theIntervenorand the Employersin theirbriefs, arehereby denied, as the recoidand briefs,in our opinion,adequately set forththe issues and positions of the parties.115 NLRB No. 46.